Per Curiam.
In this case the plaintiff was disallowed unemployment benefits on the basis of what the Employment Security Board found to be an involuntary quit. On hearing, the plaintiffs evidence raised factual issues relating to the terms of the contractual agreement and its claimed breach by the employer. The employer did not attend the hearings and furnished no evidence.
It was the position of the plaintiff that this evidence, standing uncontradicted, raised the issue of a breach of the employment contract by the employer supporting the plaintiffs claim of good cause for leaving that employment voluntarily. The Board, in adopting the referee’s findings which did not deal with this issue, made no independent findings and left this factual issue unresolved. The matter must be returned for findings. Desilets Granite Co. v. Stone Equalizer Corp., 133 Vt. 372, 374, 340 A.2d 65 (1975).

Reversed and remanded.